El Juez Asooiado Señoe Wole,
emitió la opinión del tribunal.
Este pleito envuelve la interpretación del artículo 169 del Código Civil, el cual es como sigue:
“See. 169. — From the day proceedings in a suit for divorce are begun, no debt contracted by the husband on occount of the community property shall be valid, unless authorized by the court.”
El texto español del mismo es así:
“Art. 169. — Desde el día en que el procedimiento de divorcio se inicie judicialmente, no será válida ninguna deuda contraída por el marido o por la mujer sin la autorización del tribunal, a cargo de los bienes gananciales.”
Examinando estos dos textos conjuntamente significan que las deudas de ninguno de los esposos constituirá una carga a los bienes gananciales sin la autorización de la corte. En este caso, después de presentada una demanda de divorcio por el marido, éste otorgó un pagaré para recobrar el cual se ba establecido la presente acción. Este pleito del marido fué desestimado por la corte. Posteriormente y des-pués del vencimiento del pagaré la esposa presentó una ac-ción de divorcio y obtuvo sentencia contra su marido. En el presente caso la demanda fué radicada contra ambos el marido y la mujer y la sentencia dictada contra ambos'.
El artículo 169, por sus términos, no bace referencia a acciones establecidas después de incurridas las obligaciones. Por tanto, como la esposa resolvió no presentar siquiera *216una eontrademanda, sino comenzar una acción indepen-diente, no podía ella reclamar el beneficio del artículo 169 por razón de la acción establecida por ella.
Sin embargo, el artículo 169 es estrictamente aplicable a la acción establecida por el marido y que estaba pendiente cuando esta obligación fue contraída por él. Está bien es-tablecido que la legislatura puede fijar términos a las obli-gaciones que fian de ser contraídas en el futuro. McGannon v. Michigan Mutual Millers’ Fire Insurance Co., 127 Mich. 636, 54 L.R.A. 739; Small v. Hammes et al., 156 Ind., 60 N.E. 342; 12 C.J. 1067, nota 65. El artículo 169 es umver-salmente aplicable a obligaciones contraídas después de es-tablecida una acción y, cuando la ley no establece distinción, no debemos establecer ninguna.
La corte inferior creyó que la desestimación del pleito iniciado por el marido hizo innecesaria la aplicación del ar-tículo 169, supra, pero nada encontramos en el texto que justifique esta deducción. ■
El pagaré suscrito por el marido en este caso era obli-gatorio para él solamente. Por tanto la corte incurrió en error al dictar sentencia en contra de la esposa, que ahora está en posesión de todos sus derechos (sui juris) por la sentencia de divorcio. La sentencia contra el esposo dele subsistir con el entendimiento de que no ha de ser ejecutada contra los bienes gananciales como tales. Debe ser revocada la sentencia en cuanto a la esposa y así se ordena.